Opinión concurrente y de conformidad del
Juez Asociado Señor Negrón García.
I
Nos unimos a la opinión del Tribunal por entender que distingue y cualifica —con absoluta nitidez— la norma adoptada en Ripoll Alzuru v. Rosa Pagán, 121 D.P.R. 1 (1988), de la situación planteada en el caso de autos.
*550Si bien es cierto que el derecho a la cuota viudal usufructuaria surge únicamente al momento de la muerte del causante, el “status” de cónyuge inocente o culpable sólo se adquiere al decretarse el rompimiento del vínculo matrimonial. Obviamente esta última incidencia depende de la causal del divorcio alegada, probada y refrendada judicialmente. Es por esta razón que estas dos (2) instancias temporales no deben entremezclarse ni confun-dirse. Como eventos separados y de naturaleza diferenciable, tienen efectos y consecuencias jurídicas disímiles.
hH
Aquí Luz María Ortiz, ex cónyuge del causante, fue declarada cónyuge inocente en la sentencia de divorcio por la causal de separación emitida el 19 de marzo de 1966. Ese status quedó inalterado a pesar de que la legislación posterior eliminó el elemento de culpa en dicha causal. Es claro que de ninguna manera el legislador proyectó darle efectos retroactivos a la nueva legislación, pues no hizo constar de manera expresa esa intención. Art. 3 del Código Civil, 31 L.P.R.A. sec. 3; Vázquez v. Morales, 114 D.P.R. 822, 825-831 (1983); Báiz v. Comisión Hípica, 63 D.P.R. 483, 486-487 (1944).
La esencia decisoria de Ripoll Alzuru v. Rosa Pagán, supra, es que así como la muerte no pudo convertir en culpable a un cónyuge inocente, tampoco una actuación legislativa con alcance prospectivo puede devolverle la inocencia a un cónyuge culpable.
Es necesario aclarar que no pasamos juicio sobre la sabiduría, virtudes o impopularidad de la legislación examinada. Art. 21 del Código Civil, 31 L.P.R.A. sec. 21; Pueblo Int’l, Inc. v. Srio. de Justicia, 122 D.P.R. 703 (1988), opinión concurrente; McCormick v. Marrero, Juez, 64 D.P.R. 260, 267 (1944); M. Taboada & Co. v. Rivera Martínez, Comisionado, 51 D.P.R. 253, 258-273 (1937). Ausente un planteamiento constitucional válido al efecto, cual-quier iniciativa judicial dirigida a limitar o eliminar la institución del usufructo viudal corresponde a la Legislatura. Los tribunales debemos abstenernos de traspasar esos lindes.
*551-0-